Per Curiam.

The provision of the act for the limitation of personal actions, &e., (2) which is relied on by the plaintiff, is that the act “ shall not be understood to bar any infant, feme covert, person imprisoned, or beyond sea,, without any of the United States, &c., from bringing either of the actions before mentioned within the term before set and limited for bringing such action, reckoning from the time that such impediment shall be removed.” It is probably not an uncommon notion that this provision was not contemplated to extend to foreigners. But the authority cited from Wilson's Reports in the argument is conclusive on the construction of the English statute of limitations. The expressions of that statute are like those of ours ; and this latter must receive the same construction, (a)

Replication adjudged good.


 Slat. 1786, c. 52.


 [See Revised Statutes, c. 120, § 6. — Bulger vs. Roche, 11 Pick. 36.— Wilson vs. Appleton, 17 Mass. Rep. 180. —Ed.]